                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


    DERMA PEN, LLC,                                             MEMORANDUM DECISION
                                                                 AND ORDER DENYING
                           Plaintiff,                             MOTIONS IN LIMINE

    v.                                                                Case No. 2:13-cv-00729

    4EVERYOUNG LIMITED, et al.,                                     District Judge David Nuffer

                           Defendants.


         Plaintiff Derma Pen LLC (“Derma Pen”) filed a motion in limine (“Derma Pen’s

Motion”) 1 to exclude all evidence and comments at the evidentiary hearing, which is scheduled

to begin December 17, 2018, “relating to the DERMAPEN® Mark being awarded to Derma Pen,

LLC, under the Court’s Final Order and Permanent Injunction, including without limitation, the

scope of the Injunction . . . .” Nonparties Joel Marshall, Sasha Marshall, and DP Derm LLC

(collectively, “Nonparties”) also filed a motion in limine (“Nonparties’ Motion”) 2 to “preclude

evidence of any conduct by the [Nonparties] in alleged violation of the Judgment occurring

before July 25, 2017.” For the following reasons, both motions are DENIED without prejudice.




1
  Plaintiff’s Motion in Limine to Exclude All Claims, Evidence in Support of Such Claims Prior to the Final Order
and Permanent Injunction, and Commentary Thereon (“Derma Pen’s Motion”), docket no. 1232, filed December 5,
2018; see Memorandum in Opposition to Plaintiff’s Motion in Limine to Exclude All Claims, Evidence in Support
of Such Claims Prior to the Final Order and Permanent Injunction, and Commentary Thereon, docket no. 1238, filed
December 10, 2018.
2
 Motion in Limine re: Relevant Time Period for Alleged Contempt by Nonparties Joel Marshall, Sasha Marshall
and DP Derm LLC (“Nonparties’ Motion”), docket no. 1231, filed December 5, 2018; Plaintiff’s Response to
Nonparties’ Motion in Limine re: Relevant Time Period for Alleged Contempt by Nonparties Joel Marshall, Sasha
Marshall and DP Derm LLC, docket no. 1240, filed December 10, 2018.
                                                     DISCUSSION

                                              Derma Pen’s Motion

           Derma Pen contends that, based on a recent order, 3 the Nonparties “should be restrained

from arguing at the Evidentiary Hearing any claims, defenses, facts or issues relating to the scope

of the Injunction,” including “the validity of ownership of the [DERMAPEN®] trademark.” 4 But

the order3 to which Derma Pen refers does not state that Derma Pen owns the trademark or that it

owned the trademark when the injunction (the “Injunction”) 5 was entered. Instead, that order

states that Derma Pen IP Holdings LLC (“Holdings”) “was the registrant of the DERMAPEN®

mark when the Injunction was entered and is still its registrant today.” 6

           Derma Pen next asserts that the October 19, 2018 deposition testimony of Defendant

Stene Marshall should be excluded because, in violation of two docket text orders, 7 the attorney

who represented Marshall at that deposition has not filed an appearance in this case.4 Contrary to

Derma Pen’s assertion, neither docket text order7 provides a basis to exclude Marshall’s

deposition testimony.

           Derma Pen further argues that all evidence “relating to the ownership of the

DERMAPEN® Mark” should be excluded because Derma Pen “has been judicially found to be

the owner of the trademark.” 8 Derma Pen does not cite to any specific order to support this




3
  Memorandum Decision and Order Denying Motion to Vacate or Modify Permanent Injunction (“Order on Motion
to Vacate”), docket no. 1230, entered December 4, 2018.
4
    Derma Pen’s Motion, supra note 1, at 2.
5
    Final Judgment ¶ 3, docket no. 1043, entered May 8, 2017.
6
    Order on Motion to Vacate, supra note 3, at 4.
7
 Docket Text Order, docket no. 1151, entered June 29, 2018; Docket Text Order, docket no. 1153, entered July 3,
2018.
8
    Derma Pen’s Motion, supra note 1, at 3.



                                                                                                                  2
argument. The fact that Holdings was the registrant of the trademark when the Injunction was

entered does not mean that Derma Pen is the owner of the trademark today. It also does not mean

that Derma Pen is presently entitled to enforce the Injunction.

           Derma Pen’s final contention is that all evidence should be excluded regarding use of the

DERMAPEN® mark by Derma Pen, Holdings, or “any future successor in interest” from the date

the Injunction was entered (May 8, 2017) because, according to Derma Pen, “only evidence

showing that [Nonparties] have violated the Permanent Injunction is relevant.” 9 This contention

lacks merit, as evidence supporting the Nonparties’ defenses may also be relevant.

           For each of these reasons, Derma Pen’s Motion will be denied.

                                                 Nonparties’ Motion

           The Nonparties argue that all evidence of an “alleged violation of the [Injunction]

occurring before July 25, 2017,” should be excluded based on Fed. R. Civ. P. 65(d)(2) because

there is no evidence that the Nonparties received notice of the Injunction before July 25, 2017. 10

This rule provides that an order granting an injunction “binds only the following who receive

actual notice of it by personal service or otherwise: (A) the parties; (B) the parties’ officers,

agents, servants, employees, and attorneys; and (C) other persons who are in active concert or

participation with anyone described in Rule 65(d)(2)(A) or (B).” 11

           Because it has not yet been established when each of the Nonparties received actual

notice of the Injunction, the Nonparties’ Motion will be denied.




9
    Id.
10
     Nonparties’ Motion, supra note 2, at 1-2.
11
     FED. R. CIV. P. 65(d)(2).



                                                                                                      3
                                                ORDER

           THEREFORE, IT IS HEREBY ORDERED that Derma Pen’s Motion 12 and the

Nonparties’ Motion 13 are both DENIED without prejudice.

           Signed December 11, 2018.
                                                BY THE COURT:



                                                David Nuffer
                                                United States District Judge




12
     Docket no. 1232, filed December 5, 2018.
13
     Docket no. 1231, filed December 5, 2018.



                                                                                4
